DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group (I) and Species (1) and claims 1 – 18 in the reply filed on 01/07/2022 is acknowledged.
Claims 18 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
In claim 4/I.2, the recitation of “the femoral paddle axis” should read as “the central femoral paddle axis” for consistency.  Appropriate correction is required.
In claim 4/I.4, the recitation of “the tibial paddle axis” should read as “the central tibial paddle axis” for consistency.  Appropriate correction is required.
In claim 14/I.3, the recitation of “a later” should read as “a lateral” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/I.7 and claim 18/II.1-2, the recitation of “the femoral recess” makes the claim unclear and vague, as for not specifying which recess is being referred thereto, is it the proximal or distal femoral recess, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to the proximal femoral recess.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14 – 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 14, the recitation of “a medial condyle in contact with the femoral medial side … and a lateral condyle in contact with the femoral lateral side” is best understood as requiring the condyles of a femur to be part of the claimed apparatus, for requiring them to be in contact .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 9, 14 and 17 – 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Trabish et al. (US Pub. 2021/0259713 A1).

    PNG
    media_image1.png
    598
    809
    media_image1.png
    Greyscale

Claim 1, Trabish discloses an apparatus for performing an orthopedic procedure on a knee [abstract, Figs. 1 – 5 and Figs.4 to Trabish, above], the apparatus comprising: 
a femoral paddle [at least a portion of 130] defining a thickness [measured in top-bottom direction, Figs. 4 above], the femoral paddle having a proximal side [defined by a top side of 130, Fig.4B] and an opposite distal side [defined by a bottom side of 130 facing 128, Fig.4D], the proximal side including at least one proximal femoral recess [defined by at least a recess into which plates 120 and/or 122 being received and/or defined by at least a recess between the portions of 130 having plates 120 and 122], the distal side including a distal femoral recess [defined by a cavity defined into 130 into which 128 is fitted, ¶45]; 
a tibial paddle [defined by at least a portion of 128, Fig.4D] including a tibial proximal side [defined by a top side of 128 facing 130, Fig.4D] and an opposite tibial distal side [defined by a bottom side of 128 facing away from 130, Fig.4D]; 
a load sensor disposed in the femoral recess to indicate a load on the femoral paddle [wherein plates 120 and 122 overly load sensors included into paddle 130, ¶27 and ¶36]; and 
a housing coupled to the tibial paddle and the femoral paddle [defined by at least a portion by 104, Fig.3F], the housing including a distractor to vary the distance between the tibial paddle and the femoral paddle [defined by mechanism 118, ¶36], 
wherein in a closed position the tibial paddle is disposed within the distal femoral recess such that a combined thickness of the femoral paddle, the tibial paddle and the load sensor in the closed position is substantially the same as the thickness [Figs.4A and 4D, show a combined thickness of 130, 128 and the load sensor being substantially similar to the thickness of only 130, ¶35, wherein plates 120 and 122 overly load sensors included into 130, and ¶45, wherein 128 is fitted within 130].  
Claims 4 – 9 and 14, Trabish discloses the limitations of claim 1, as above, and further, Trabish discloses (claim 4) wherein the femoral paddle extends along a central femoral paddle axis [Figs.4 to Trabish, above], the femoral paddle axis separating the femoral paddle into a femoral medial side and a femoral lateral side [by plates 122 and 120, Figs.4 to Trabish, above], and the tibial paddle extends along a central tibial paddle axis [Figs.4 to Trabish, above], the tibial paddle axis separating the tibial paddle into a tibial medial side and a tibial lateral side [Figs.4 to Trabish, above]; (claim 5) wherein the femoral paddle axis and the tibial paddle axis are parallel to each other and lie on a first plane [Figs.4 to Trabish, above, the plane is defined by an imaginary plane including the imaginary central axes and extending perpendicular to Fig.4B]; (claim 6) wherein a femoral paddle shaft couples the femoral paddle to the housing and a tibial paddle shaft couples the tibial paddle to the housing [Fig.4C and Figs.4 to Trabish, above]; (claim 7) wherein the femoral paddle shaft extends along a femoral paddle shaft axis and the tibial paddle shaft extends along a tibial paddle shaft axis [“shaft axis”, Figs.4 to Trabish, above]; (claims 8 – 9) wherein the femoral paddle shaft axis and the tibial paddle shaft axis are parallel to each other and lie on a second plane; and wherein the first plane is offset to the second plane.   [Figs.4 to Trabish, above, the plane is defined by an imaginary plane including the imaginary shaft axes and extending perpendicular to Fig.4B, and offset from the first plane]; (claim 14) wherein a medial load center of a medial condyle is capable of being in contact with the femoral medial side lies on a medial load center axis and a lateral load center of a later condyle is capable of being in contact with the femoral lateral side lies on a lateral load center axis [Fig.3F, this limitation is interpreted as intended use limitation, wherein the apparatus disclosed by Trabish exhibits a substantially identical structure to that claimed, and is configured 
Claims 17 – 18, Trabish discloses an apparatus for performing an orthopedic procedure on a knee [abstract, Figs. 1 – 5 and Figs.4 to Trabish, above], the apparatus comprising: 
a femoral paddle [at least a portion of 130] defining a thickness [measured in top-bottom direction, Figs. 4 above], the femoral paddle having a proximal side [defined by a top side of 130, Fig.4B] and an opposite distal side [defined by a bottom side of 130 facing 128, Fig.4D], the proximal side including at least one proximal femoral recess [defined by at least a recess into which plates 120 and/or 122 being received and/or defined by at least a recess between the portions of 130 having plates 120 and 122], the distal side including a distal femoral recess [defined by a cavity defined into 130 into which 128 is fitted, ¶45]; 
a tibial paddle [defined by at least a portion of 128, Fig.4D] including a tibial proximal side [defined by a top side of 128 facing 130, Fig.4D] and an opposite tibial distal side [defined by a bottom side of 128 facing away from 130, Fig.4D]; and 
a housing coupled to the tibial paddle and the femoral paddle [defined by at least a portion by 104, Fig.3F], the housing including a distractor to vary the distance between the tibial paddle and the femoral paddle [defined by mechanism 118, ¶36], 
wherein in a closed position the tibial paddle is disposed within the distal femoral recess such that a combined thickness of the femoral paddle and the tibial paddle in the closed position is equal to the thickness [Figs.4A and 4D, show a combined thickness of 130, 128 and the load sensor being substantially similar to the thickness of only 130, ¶35, wherein plates 120 and 122 overly load sensors included into 130, and ¶45, wherein 128 is fitted within 130].  
(As of claim 18) a load sensor disposed in the femoral recess to indicate a load on the femoral paddle [wherein plates 120 and 122 overly load sensors included into paddle 130, ¶27 and ¶36].
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trabish et al. (US Pub. 2021/0259713 A1).
Claims 15 – 16, Trabish discloses the limitations of claim 1, as above, and further, Trabish discloses (claim 15) wherein a medial offset distance measured between the medial load center axis and the femoral paddle shaft axis along the femoral paddle is greater -19-OSTEONICS 3.OF-1091than a lateral offset distance measured between the lateral load center axis and the femoral paddle shaft axis along the femoral paddle; (claim 16) wherein the lateral offset distance allows the femoral paddle and tibial paddle to be placed between a femur and a tibia in posterior-anterior direction without everting a patella.   [¶48 and Figs.4 to Trabish, above, wherein a central axis of at least the femoral paddle is positioned offset from the femoral paddle shaft axis, thereby rendering the medial and lateral load center axes to be at different distances from the femoral paddle shaft axis for not interfering with the patella].  
Although, Trabish discloses that the femoral paddle shaft extends from the femoral paddle closer to the lateral side than the medial side. A person of ordinary skill in the art would have found it obvious before the effective filing date of the current application to construct the .
Claim(s) 2 – 3 and 10 – 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Trabish et al. (US Pub. 2021/0259713 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Trabish et al. (US Pub. 2021/0259713 A1) in view of Overes et al. (US Pat. 6648896 B2).
Claims 2 – 3, Trabish discloses the limitations of claim 1, as above, and further, Trabish discloses (claim 2) wherein the femoral paddle includes a plurality of tiered recesses within the distal femoral recess [inherently, to correspond to the tiered ribs of the tibial paddle 128 when fitted within paddle 130, Figs.4 above and ¶45] and the tibial paddle includes a plurality of tiered ribs on the tibial proximal side [Figs.4 above, wherein paddle 128 having ribs on the side facing paddle 130] such that each of the plurality of tiered ribs is disposed within a corresponding tiered recess in the closed position [inherently, for the tibial paddle 128 to be fitted within the femoral paddle 130 to result in the configuration shown in Fig.4A]; (claim 3) wherein at least one of the tiered ribs contact a distal surface of the corresponding tiered recess in the closed position [inherently, for the tibial paddle 128 to be fitted within the femoral paddle 130 to result in the configuration shown in Fig.4A].  
Assuming, Applicant does not agree with the preceding rejection. The office takes alternative rejection in view of Overes. Overes teaches an analogous apparatus [abstract, Figs. 1 – 6], comprising a tibial paddle [3] having a plurality of ribs on a proximal side [38], and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Trabish and Overes, and construct the femoral paddle of Trabish having tiered recesses in the cavity corresponding to the tiered ribs of the tibial paddle in view of Overes. One would have been motivated to do so in order to generate a greater section modulus despite the unchanged insertion height [Overes, Col.4/II.8-12].
Claim 10, Trabish discloses the limitations of claim 1, as above, and further, Trabish discloses wherein the distractor includes a distraction shaft to move the tibial paddle and/or the femoral paddle along a distraction axis transverse to the femoral paddle shaft axis and the tibial paddle shaft axis [¶36, ¶46 and Figs.4 to Trabish, above, wherein rotation of mechanism 118, having a gear interacts with gear teeth on shaft 174 to displace the paddles relative to each other].
Trabish does not disclose wherein the mechanism for moving the paddles relative to each other comprises a screw.
Overes teaches an analogous apparatus [abstract, Figs. 1 – 6] comprising a functionally equivalent mechanism for moving paddles [1 and 2] relative to each other comprising a distraction screw [20] configured to engage threaded bore [19, col.3/II.9-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Trabish and Overes, and substitute the mechanism comprising a screw and threaded bore of Overes for the mechanism of Trabish having gear and serrated shaft. One would have been motivated to do so in order to provide the 
 Claims 11 – 13, the combination of Trabish and Overes discloses the limitations of claim 10, as above, and further, Trabish discloses wherein the tibial paddle includes an aperture [defined by at least a portion of structure 178 coupled to 170, or at least a portion of 170 defining an aperture for receiving at least a shaft portion, i.e. 174] for receiving an anti-rotation shaft extending from the housing to prevent rotation of tibial paddle about the tibial paddle shaft axis [defined by at least a portion of structure 178 coupled to 170, or at least a portion of 170 defining an aperture for receiving at least a shaft portion, i.e. 174, for not allowing tilting of paddle 128, ¶49]; (claim 12) wherein the housing includes an adjuster to translate the femoral paddle along an adjuster axis transverse to the distraction axis [adjuster 112 capable of allowing translation of paddle 130 in a direction along a shaft of guide 110 traversing the distraction axis, Fig.2A]; (claim 13) wherein the femoral paddle shaft is rotatable about the femoral paddle shaft axis to rotate the femoral paddle with respect to the distraction axis [¶39].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775